Opinion by
Mr. Justice Potter,
This is an appeal from the judgment of the Superior Court affirming the judgment of the Court of Common Pleas of Montgomery county, in an action of trespass, to recover damages for the negligent operation of an automobile. The error assigned is that the Superior Court erred in affirming the judgment of the court belrw. This is not a proper specification. The assignments filed in the Superior Court to the judgment of the Court of Common Pleas, should be set forth, and the alleged error in acting upon those assignments should be specified : Mellick v. R. R. Co., 203 Pa. 457. Appellant attacks the constitutionality of that part of the 24th section of the Act of April 27, 1909, P. L. 265, which provides that “All civil actions for damages arising from the use and operation of any motor-vehicle, as aforesaid, may be brought in the city or county in which the alleged damages were sustained; and service of process may be made by the sheriff of the county where the suit is brought deputizing a sheriff of the county where the defendant in the suit or his registered agent resides, or *392where service may be had upon him, under the existing laws of this commonwealth, in like manner as process may now be served in the proper county.” It is argued that the provision just quoted is special legislation, regulating the practice and jurisdiction in a judicial proceeding or inquiry before courts, and for that reason is in violation of the language of article III, section 7 of the constitution.
The contention of appellant is fully answered in the opinion of the Superior Court where the question is carefully discussed, and it is shown that the distinctions made by the act are genuine, and are based upon public needs which afford a proper basis for the discretion exercised in the matter by the legislature. As is pointed out by the Superior Court, the section of the statute in question neither adds to nor takes away from the jurisdiction of any court in the commonwealth. The new element in the section is the authorization of service of process outside of the county in which the action is brought when the residence of the defendant is in another county. This provision applies to courts of all the counties of the state. It applies to all persons who render themselves liable, under existing laws, to answer in damages for the manner in which they operate a motor-vehicle upon a public highway. The people who own, use or operate automobiles may very properly be classed together, and made subject to legislation which, though distinctive, is appropriate to them, provided the legislation applies to all within the class and affects them all alike. Trades, occupations and professions are proper subjects of classification: 'Wheeler v. Philadelphia, 77 Pa. 338. In no proper sense can this statute be regarded as special in its application. It includes all the members of the class to which it applies; that is, all who negligently use or operate motor-vehicles.
The principle here involved was well illustrated in Clark’s Estate, 195 Pa. 520, where it wras held that a separate classification of surety companies becoming *393security upon bonds of receivers, assignees, &c., so that the person for whom they were surety might claim credit in their accounts for the fees paid, was held to be within the power of the legislature. The advantage afforded by corporate security over the individual surety, was held to be sufficient to justify discrimination in the act under consideration, and to afford a fair and constitutional basis for the legislative classification. As was there said by Mr. Justice Mitchell, “Constitutions are not to receive a narrow or technical or too literal construction. They get their authority from the adoption of the people, and they are to be read in a broad, and as far as possible, untechnical way to carry out their real purpose.” Another illustration of the principle that difference in conditions constitutes a sufficient and proper basis for classification, appears in Com. v. Fisher, 213 Pa. 48, where the juvenile court act was under consideration. That act applies only to “dependent, neglected, incorrigible and delinquent children under the age of sixteen years” and it was held to be a proper exercise of the legislative power of classification, and therefore constitutional.
There is no merit in the suggestion that the statute in question changes the venue of the action. Legislation authorizing service of process can in no sense be properly construed as changing the venue of the action. There can be no change of venue until the defendant has been brought into court. If a change of venue is then to be made, it will be on the application of one of the parties.
It is suggested that the section of the law in question is an amendment of the Act of July 9, 1901, P. L. 614, regulating the service of process in actions at law; and that the former act in so far as amended, should be reenacted and published at length, as required by article III, section 6 of the constitution, relating to amendment of acts. But section 24 of the Act of 1909 cannot properly be construed as an amendment of a former act. It *394is an entirely new provision, applying only to the owners or operators of motor-vehicles. The objection here urged in this respect appeared in Searight’s Estate, 163 Pa. 210, where it was claimed that in a later act, the terms of a former act should have been repeated to meet the requirements of article III, section 6 of the constitution. The suggestion was met by Mr. Justice Mitchell, as follows (p. 216) : “The Act of 1887 does Dot undertake to amend the Act of 1834, and, therefore, did not need to repeat its terms. The constitutional provision has reference to express amendments only. Its object, like that of section two of the same article, requiring each act to have its subject clearly expressed in the title, was to secure to the legislators themselves and others interested, direct notice, in immediate connection with proposed legislation, of its subject and purpose. The constitution does not make the obviously impracticable requirement that every act shall recite all other acts that its operation may incidentally affect, either by way of repeal, modification, extension or supply.” And again in Greenfield Avenue, 191 Pa. 290, after citing Searight’s Estate, supra, and numerous decisions in other states, it was said (p. 296): “An act which is complete in itself —the purpose, meaning, and full scope of which are apparent on its face — is valid, although it may operate to alter, extend or repeal a prior act or may provide for the means of carrying its provisions into effect by a reference to a course of procedure established by other acts of the legislature.” And later, in Gilbert’s Estate, 227 Pa. 648, our brother Elkin, in disposing of a similar question, said (p. 651) : “We think this clearly comes within the rule recognized in any cases that an act complete in itself, which applies an established method of procedure, whether it be common law, or statute, or joint operation of both, to a new class by general reference only, does not violate the constitutional provision as to republication, though it may operate to some ex*395tent as an extension of a previous statute: Greenfield Ave., 191 Pa. 290; Pinkerton v. Traction Co., 193 Pa. 229; James Smith Woolen Machinery Company v. Browne, 206 Pa. 543.”
The suggestion of counsel that the Act of 1909 violates the Fourteenth Amendment to the Constitution of the United States, is, as was said by Mr. Justice Mitchell in referring to a similar suggestion in Clark’s Estate, 195 Pa. 520, “too far-fetched to require notice.”
The assignments of error are overruled, and the judgment of the Superior Court is affirmed.